Title: To Thomas Jefferson from Giovanni Fabbroni, 20 December 1779
From: Fabbroni, Giovanni
To: Jefferson, Thomas



Eccellenza
Parigi 20 Xbre 1779.

Ho avuto già L’onore di congratularmi coll’ Eccellenza Vostra, per La giustizia resa al vostro carattere, e ai vostri talenti dai vostri compatriotti elevandovi al grado di Loro Governatore. Io ne ebbi La nuova dal Sige. Digs, e per mezzo di esso vi spedii La mia Lettera. Il Sige. Lee mi favorisce adesso d’offrirmi una nuova occasione di scrivervi, ed io non trascuro di profittarne. La mia dimora in questa Capitale è per esser, ormai, troppo breve, per che io intraprenda a trattenervi con novità scientifiche. Ma quando sarò una volta ristabilito à Firenze, e ch’io conosca qualche facil mezzo per farvi capitare le mie lettere, e ricever con sicurezza Le Vostre, non mancherò di darmi ogni moto per ben riescire in quella Corrispondenza Letteraria, che favoriste offrirmi coll’ ultima Vostra Lettera. Desidero con ansietà di ricevere delle Vostre nuove, e di quelle di Cotesto Continente in generale, e degli Amici Bellini, e Mazzei particolarmente, de’ quali, malgrado le mie sollecitazioni non so più niente fin da gran tempo. Sono ambiziosissimo dell’ onore che mi accordate di carteggiar con Voi, e non desidero adesso, se non che di esservi conosciuto personalmente; il che spero sarà per seguire forse fra non Lungo tempo. Si stampano adesso à Parigi alcune mie riflessioni su’ i principi generali dell’ agricultura, relative allo Stato in cui si trova in Europa: si stampa altresì à Londra una mia Mineralogia sul testo di Cronstedt; e sarà mia cura di farvi pervenire una copia d’ambedue colla prima occasione.
I preparativi bellici dell’ Europa sono tremendi; e L’umanità deve fremere nel veder gli Sforzi che si fanno dalle Nazioni per annichilarne i più preziosi, e sacrosanti diritti.
Onoratemi dei vostri venerati comandi, e credetemi per sempre qual mi dò L’onore di dirmi col più profondo ossequio, e perfetta stima Dell’ Eccellenza Vostra Umilisse. devotisse. obbligat Servitore,

Giovanni Fabroni

